Citation Nr: 0737078	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-40 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from June 1945 to January 
1947.  He died in January 2003.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision of the VARO 
in Houston, Texas, that denied the claim for nonservice-
connected burial benefits.


FINDINGS OF FACT

1.  The veteran was not discharged or released from active 
service for a disability incurred in or aggravated in the 
line of duty.

2.  At the time of the veteran's death in January 2003, 
service connection was not in effect for any disability, he 
was not in receipt of pension or compensation benefits, a 
claim for such benefits was not pending, and he was not in a 
VA facility or en route thereto.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.160, 3.1605 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claim Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duties to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).

In this case, the material facts are not in dispute, and 
whether the claim may be allowed under the law is the issue 
at hand.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (where the 
law as mandated by statute, and not the evidence, is 
dispositive, the VCAA is not applicable); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not threshold 
evidence, is dispositive); see also VAOPGCPREC 5-2004.  The 
Board therefore finds that no action is necessary under the 
VCAA and that the case is ready for appellate review.

Law and Regulations

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  See 38 U.S.C.A. § 2302; 
38 C.F.R. § 3.1600.  If a veteran dies as a result of a 
service-connected disability or disabilities, certain burial 
benefits may be paid.  See 38 C.F.R. § 3.1600(a).

If a veteran's death is not service connected, entitlement is 
based upon satisfying certain conditions.  Burial benefits 
will be granted if at the time of death, the veteran was in 
receipt of pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation).  Burial benefits will also be paid if the 
veteran had an original or reopened claim for either benefit 
pending at the time of death, and (i) in the case of an 
original claim, there is sufficient evidence of record to 
have supported an award of compensation or pension effective 
prior to the date of death, or (ii) in the case of a reopened 
claim, there is sufficient prima facie evidence of record on 
the date of death to indicate that the deceased would have 
been entitled to compensation or pension prior to date of 
death.  In addition, burial benefits may be granted if the 
deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a state (or a political 
subdivision of a state) and the Secretary determines (i) that 
there is no next of kin or other person claiming the deceased 
veteran's body, and (ii) there are not available sufficient 
resources in the veteran's estate to cover burial and funeral 
expenses.  See 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).

VA will also provide for payment of burial expenses, in 
certain cases, when the veteran dies from nonservice-
connected causes or properly hospitalized by VA.  See 
38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(c).  Further, VA will 
pay for a plot or internment allowance, in certain cases, 
when the veteran served during a period of war and is buried 
in a state veterans' cemetery or the veteran was discharged 
from service for disability incurred or aggravated in the 
line of duty.  See 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(f).  
Expenses are also payable if the veteran died while traveling 
pursuant to VA authorization and at VA expense for the 
purpose of examination, treatment, or care.  See 38 C.F.R. 
§ 1605(a).

VA law also provides that when any person who had a status 
under any law in effect on December 31, 1957, which afforded 
entitlement to burial benefits dies, the burial allowance 
will be paid, if otherwise in order, even though such status 
does not meet the service requirements of 38 U.S.C.A. Chapter 
23.  38 U.S.C.A. § 2305; 38 C.F.R. § 3.954 (2007).

The provisions of 38 U.S.C.A. § 2305 and 38 C.F.R. § 3.954 
were drafted as "saving clauses" to preserve the eligibility 
of persons entitled to burial benefits, after changes to the 
laws governing the benefits were made in the Veterans 
Benefits Act of 1957.

In a precedent opinion, legally binding on VA and the Board, 
the General Counsel of VA held that the "saving provisions" 
do not exempt veterans with wartime service prior to January 
1, 1958, from the current eligibility requirements.  
VAOPGCPREC 9-03  The General Counsel held that 38 U.S.C.A. 
§ 2305 preserves rights individuals had under laws in effect 
on December 31, 1957, based on their status as members of 
particular units or organizations that fell within the scope 
of the laws defining classes of individuals potentially 
eligible under Chapter 23 of Title 38.  The General Counsel 
stated specifically that veterans with wartime service prior 
to January 1, 1958, are not exempted by Section 2305 from the 
amendments to eligibility criteria for nonservice-connected 
burial and funeral allowance currently codified in 
38 U.S.C.A. § 2302(a) by the Omnibus Budget Reconciliation 
Act of 1981, Public Law No. 97-35, which eliminated wartime 
service as a basis of eligibility.

Analysis

At the time of his death, the veteran was not in receipt of 
VA pension or compensation.  On the basis of the law as 
determined by the General Counsel of VA, the requirements for 
payment of nonservice-connected burial benefits under 
38 C.F.R. § 3.1600(b) have not been met.  

In sum, with respect to entitlement to nonservice-connected 
death burial benefits, the law is dispositive of the matter.  
It is undisputed that the veteran was not discharged or 
released from active service for a disability incurred or 
aggravated in the line of duty, and at the time of his death 
in January 2003, service connection was not in effect for any 
disability, he was not in receipt of pension or compensation, 
a claim for service connection benefits was not pending, and 
he was not in a VA facility or enroute thereto.  The death 
certificate shows that he died at a nursing home.  
Accordingly, there is no legal basis for a grant of 
nonservice-connected burial benefits, and the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


